Case 2:18-cv-14385-RLR Document 13 Entered on FLSD Docket 12/04/2018 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 2:18-cv-14385-RLR

  DWAYNE GLOSSON,

                Plaintiff,
  v.

  JOHN H. SANDERS, individually,
  and JOSAN CONSTRUCTION COMPANY, LLC,
  a Florida Limited Liability Company,

                Defendants.
                                                      /

                      JOINT MOTION FOR SETTLEMENT APPROVAL
                           AND DISMISSAL WITH PREJUDICE

         Plaintiff Dwayne Glosson, and Defendants Josan Construction Company, LLC and John

  H. Sanders, by and through their undersigned counsel, hereby request a hearing and approval in

  this case which includes claims arising under the Fair Labor Standards Act (FLSA) and/or §448.08,

  Fla. Stat. and provide the following Joint Memorandum:

         1.     Plaintiff filed his Complaint seeking the recovery of unpaid wages under the FLSA

  and/or §448.08, Fla. Stat. in connection with Plaintiff’s employment with Defendants between

  June, 2018 and August, 2018.

         2.     As set forth in the Complaint, Plaintiff alleged that he was employed on an hourly

  basis, for which he was to be paid wages in compensation therefor.

         3.     Plaintiff’s Complaint set forth his estimate of alleged unpaid wages.

         4.     The Parties engaged in discussions and exchanged information informally upon the

  filing of the Complaint. Defendants’ informal discovery supplied to Plaintiff included timesheets

  signed by Plaintiff, and his corresponding paycheck stubs.
Case 2:18-cv-14385-RLR Document 13 Entered on FLSD Docket 12/04/2018 Page 2 of 5



          5.     This discovery showed that Plaintiff was paid for all of the hours that were reported

  on his timesheets. While Plaintiff still claimed there may be additional time not reported for which

  he was not paid, any such amount would be considerably less than that originally thought to be the

  case.

          6.     The Parties have since engaged in arms-length settlement negotiations that resulted

  in a compromise among Plaintiff and Defendants to resolve all of Plaintiff’s underlying claims for

  alleged unpaid wages and Plaintiff’s attorneys’ fees and costs. Under the Parties’ settlement,

  Defendants have agreed to pay Plaintiff in compromise to resolve his claims for unpaid wages,

  liquidated damages, and attorneys’ fees and costs. While Defendants have disputed Plaintiff’s

  claim that he is owed any unpaid wages, particularly in light of Plaintiff’s timesheets which

  Defendants believe show he was paid in full, Defendants have nevertheless agreed to pay Plaintiff

  a settlement solely in good faith and in the interest of avoiding protracted litigation.

          7.     Defendants believe that, based on the evidence and Plaintiff’s time records, he is

  not owed any unpaid wages or liquidated damages.

          8.     Plaintiff believes that, based on the evidence and his time records, he is not owed

  the full amount originally sought in his Complaint for unpaid wages and liquidated damages.

          9.     As a result, the Parties’ compromise is in line with their own best interests and

  worst case scenarios.

          10.    Defendants have agreed to pay Plaintiff’s attorney’s fees and costs as part of the

  Settlement Agreement.

          11.    Pursuant to the Court’s settlement approval requirements and Eleventh Circuit

  precedent, judicial review and approval of an FLSA settlement involving a compromise provides




                                                    2
Case 2:18-cv-14385-RLR Document 13 Entered on FLSD Docket 12/04/2018 Page 3 of 5



  final and binding effect. Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350 (11th Cir.

  1982). As the Eleventh Circuit held in Lynn’s Food,

                 “[t]here are only two ways in which back wage claims arising under
                 the FLSA can be settled or compromised by employees. First, under
                 section 216(c), the Secretary of Labor is authorized to supervise
                 payment to employees of unpaid wages owed to them…The only
                 other route for compromise of FLSA claims is provided in the
                 context of suits brought directly by employees against their
                 employer under section 216(b) to recover back wages for FLSA
                 violations. When employees bring a private action for back wages
                 under the FLSA, and present to the district court a proposed
                 settlement, the district court may enter a stipulated judgment after
                 scrutinizing the settlement for fairness.”

         Id. at 1352-53.

         12.     More specifically, pursuant to Lynn’s Food, the Court’s review of the parties’

  Agreement is to determine if it is “a fair and reasonable resolution of a bona fide dispute.” Id. at

  1354-55. If the settlement reflects a reasonable compromise over issues that are actually in dispute,

  the Court may approve the settlement “in order to promote the policy of encouraging settlement

  of litigation.” Id. at 1354. In determining whether the settlement is fair and reasonable, the Court

  may consider the following factors:

                 1.        The existence of fraud or collusion behind the settlement;
                 2.        The complexity, expense, and likely duration of the litigation;
                 3.        The stage of the proceedings and the amount of discovery completed;
                 4.        The probability of plaintiff’s success on the merits;
                 5.        The range of possible recovery; and
                 6.        The opinions of counsel.

  See, e.g., Leverson v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir.

  1994); Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 U.S. Dist. LEXIS 10287 at

  *2-3 (M.D. Fla. Jan. 8, 2007). The Court should be mindful of the strong presumption in favor of

  finding a settlement fair. Hamilton, 2007 U.S. Dist. LEXIS at *2-3.




                                                   3
Case 2:18-cv-14385-RLR Document 13 Entered on FLSD Docket 12/04/2018 Page 4 of 5



         13.     At all times throughout this case, Plaintiff and Defendants have each been

  represented by experienced counsel in the prosecution and defense of wage and hour claims and

  both Plaintiff and Defendants took into account the uncertainty and risks along with the additional

  time expended and fees incurred if the litigation had continued, such that the parties respectfully

  submit there was sufficient investigation and review of time and compensation records to enable

  Plaintiff’s and Defendants’ counsel to make recommendations and confer with their clients in order

  to achieve a resolution in this case.

         14.     The compromise agreed upon in the Parties’ Settlement Agreement for Plaintiff’s

  attorneys’ fees and costs was separate and distinct from the underlying resolution of the Plaintiff’s

  claims for alleged unpaid wages and damages. As numerous courts have held, where a “plaintiff’s

  attorneys’ fee was agreed upon separately and without regard to the amount paid to the plaintiff,

  then unless the settlement does not appear reasonable on its face or there is reason to believe that

  the plaintiff’s recovery was adversely affected by the amount of fees paid to his attorney, the Court

  will approve the settlement without separately considering the reasonableness of the fee to be paid

  to plaintiff’s counsel.” See, e.g., Bonetti v. Embarq Management Co., 2009 U.S. Dist. LEXIS

  68075 at *11-12 (M.D. Fla. Aug. 4, 2009).

         15.     In the instant case, Defendants have agreed to pay $130.00 in gross wages; $130.00

  in liquidated damages and, $1,240.00 in attorney’s fees and costs as stated in the Settlement

  Agreement to resolve all of Plaintiff’s claims for wages, liquidated damages, attorney’s fees and

  costs, which includes out-of-pocket costs incurred in the filing fee, service of process costs, and

  corporate research. A copy of the Settlement Agreement is attached as Exhibit “A.”

         WHEREFORE, Plaintiff and Defendants respectfully request the Court grant the parties

  motion for hearing and approve their Settlement Agreement, dismiss this action with prejudice,




                                                   4
Case 2:18-cv-14385-RLR Document 13 Entered on FLSD Docket 12/04/2018 Page 5 of 5



  and retain jurisdiction for sixty (60) days from the date of approval to enforce the terms of the

  Parties’ settlement.

         Dated this 4th day of December, 2018.


  MURPHY & WALKER, P.L.                               ARCADIER, BIGGIE & WOOD, PLLC
  2001 U.S. Highway 1                                 2815 W New Haven, Suite 304
  Vero Beach, FL 32960                                Melbourne, FL 32904
  Telephone: (772) 231-1900                           Telephone: (321) 953-5998
  Facsimile: (772) 231-4387                           Facsimile: (321) 953-6075



  By:    /s/ Casey Walker                             By:    /s/ Maurice Arcadier
         Casey Walker                                        Maurice Arcadier
         Florida Bar No. 099848                              Florida Bar No. 131180
         Brooke W. Odom                                      Counsel for Dwayne Glosson
         Florida Bar No. 859990
         Counsel for Josan Construction
         Company, LLC and John H. Sanders

                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served via CM/ECF to:

  Maurice Arcadier, Esq., Ethan B. Babb, Esq., Arcadier, Biggie & Wood, PLLC, 2815 W. New

  Haven, Suite 304, Melbourne, FL 32904, office@wamalaw.com, arcadier@wamalaw.com,

  Attorneys for Plaintiff Dwayne Glosson this 4th day of December, 2018.

                                              /s/ Casey Walker
                                              Casey Walker
                                              Florida Bar No. 099848




                                                 5
